ORDER
PER CURIAM.
Kaye S. McCleary (Movant) appeals from the motion court’s judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).